LACOMBE, Circuit Judge
(after stating the facts as above); The contention of the appellant is that the act should be so construed as to impose a penalty on the master for the master’s fault and on the vessel only for the owner’s fault. As he states it in the brief:
“Where the owner employs a competent master, and in all respects equips his vessel in compliance with the statute, the vessel has complied with the act; and if the'vessel is later navigated, while so equipped, the act imposes no penalty on the vessel for the master’s failure • to observe the statutory provisions in his handling of the boat.”
*342In other words, it is contended that the act should be construed as if it read:
"Every vessel which shall engage in navigation, without having complied, with this act shall be liable,” etc.
But in the opinion of a majority of this court such a construction strains the plain language of the statute, which certainly is not obscure. It provides specifically (in sections 1 and 2) that a vessel, when navigating, shall move thus and so, shall show such and such lights, and shall give such and such signals. Certainly a vessel, which, when navigating, fails to move, or show lights, or give signals as required, may most truthfully and accurately be described as being “navigated without complying with the provisions of the act.” 1
Taking the words in their ordinary and natural meaning, without any refinement or distortion, they make the vessel as well as the master responsible in penalty for failure to obey such rules of navigation as the statute enumerates. The burden is on the person contending for a restricted meaning to show some good ground for the conclusion that Congress did not mean precisely what it said. We do not find anything persuasive in^the arguments advanced to sustain the narrow construction. We see no distinction between the two phrases “observe the provisions” and “comply with the provisions.” Nor do we attach any weight to the circumstance that the master is penalized (while the vessel is not) for failure to observe the pilot rules, other than those enumerated in the statute. Nor do we see why it should be assumed that Congress did not intend to make the owner liable for the fault of his employé. He is already liable in damages for such faults when there is a disastrous collision.
The object of this statute was to prevent collisions, by punishing disobedience of the requirements of the act whenever it occurred and was discovered, without waiting for disaster to follow. A master may be competent, and may hold a certificate, and yet be repeatedly reckiess and disregardful of prescribed rules. Our experience has shown how frequent this is. Congress may well have believed that the best way to make masters comply with the rules of navigation, which they are too prone to modify, would be to punish the owner when the master .violated them. To do so would tend to make the owner vigilant' and watchful of his employé; not content with general competence and a. certificate, but constantly seeking to advise himself, perhaps through others of the crew, as to how the master handled the vessel,.and -prompt to discharge a master whose habitual conduct was such as-to expose the vessel to repeated penalties.
But we do not think it necessary to advance arguments in favor • of' a construction which seems so plainly to be the natural meaning of' common words. The burden is on the other side, and we do not find the arguments advanced by it persuasive to a restricted construction of this section.
The. decree includes interest, which the government now concedes should not be included. So much of the recovery being abandoned* the .decree, as thus, modified, is affirmed. , , ,